DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukaya US 2014/0139719 (Embodiment 1).
Regarding claim 1, Fukaya teaches a lens module (Fig. 1) comprising: 
a first lens (Fig. 1: L1) having positive refractive power (Table 1: refractive index of 
L1 = 3.241);
 a second lens (Fig. 1: L2) having refractive power (Table 1: refractive index of 
L2 = -4.915);  
a third lens (Fig. 1: L3) having positive refractive power (Table 1: refractive index of 
L3 = 12.175); 
a fourth lens (Fig. 1: L4) having refractive power (Table 1: refractive index of 
L4 = 13.714); 
a fifth lens (Fig. 1: L5) having refractive power (Table 1: refractive index of
 L5 = -10.937); 
a sixth lens (Fig. 1: L6) having positive refractive power (Table 1: refractive index of 
L6 = 2.612); and 
a seventh lens (Fig. 1: L7) having negative refractive power (Table 1: refractive index of 
L7 = -2.057), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 1: the image surface of L7 has plurality of inflection points), 
wherein the first to seventh lenses (Fig. 1: L1 to L7) are disposed in sequential order from the object side toward the image side (see Fig. 1).
Regarding claim 2, Fukaya teaches the lens module of claim 1, wherein the second lens has negative refractive power (Table 1: refractive index of 
L2 = -4.915).
Regarding claim 4, Fukaya teaches the lens module of claim 1, wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (para [0096]: “a meniscus second lens L2 with negative refractive power having a convex object-side surface and a concave image-side surface near the optical axis X”).
Regarding claim 5, Fukaya teaches the lens module of claim 1, wherein the object-side surface of the third lens is convex (para [0099]: teaches “a biconvex third lens L3 in which the object-side and image side surfaces are both convex near the optical axis X”).
Regarding claim 6, Fukaya teaches the lens module of claim 1, wherein an object-side surface of the sixth lens is convex (para [0100]: teaches “a sixth lens L6 in which the object-side and image-side surfaces are both convex near the optical axis X”).
Regarding claim 7, Fukaya teaches the lens module of claim 1, wherein the image-side surface of the seventh lens is concave (para [0100]: teaches “a seventh lens L7 in which the object-side surface and image-side surface are both concave”).
Regarding claim 8, Fukaya teaches the lens module of claim 1, wherein at least one or more inflection points are formed on at least one of object-side and image-side surfaces of the sixth lens (as shown in Fig. 1: the object-side and image-side surface of L6 has plurality of inflection points).
Regarding claim 9, Fukaya teaches the lens module of claim 1, wherein at least one or more turning points are formed on at least one of object-side and image-side surfaces of the seventh lens (as shown in Fig. 1: the object-side and image-side surface of L7 has plurality of turning points i.e., the points that changes from the concave to convex surface).
Regarding claim 10, Fukaya teaches the lens module of claim 1, wherein at least one of the first to seventh lenses is formed of plastic (para [0107]).
Regarding claim 11, Fukaya teaches the lens module of claim 1, wherein at least one of object-side and image-side surfaces of at least one of the first to seventh lenses is aspheric (para [0097] and 0099-0100]).
Regarding claim 12, Fukaya teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 1.0 < f12/f < 2.0
Table 1: f = 4.06 (under Numerical Example 1 in mm), and f12 = 6.334 (under Lens Group Data)
Thus, f12/f = 6.334/4.06 = 1.56, thus claimed range satisfied. 
where f12 is a synthetic focal length of the first and second lenses, and f is an overall focal length of an optical system including the first to seventh lenses.
Regarding claim 13, the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: TTL/f < 1.40
Table 1 (Numerical Example 1 in mm): TTL = 5.151 and f = 4.06
TTL/f = 5.151/4.06 = 1.268, thus claimed range satisfied. 
where TTL is a distance from an object-side surface of the first lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.
Regarding claim 14, the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: BFL/f > 0.2
Table 1 (Numerical Example 1 in mm): BFL = 0.967 and f = 4.06
BFL/f = 0.967/4.06 = 0.238, thus claimed range satisfied
where BFL is a distance from the image-side surface of the seventh lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.
Regarding claim 15, Fukaya teaches a lens module (Fig. 1) comprising: 
a first lens (Fig. 1: L1) having positive refractive power (Table 1: refractive index of 
L1 = 3.241); 
a second lens (Fig. 1: L2) having refractive power (Table 1: refractive index of 
L2 = -4.915); 
a third lens (Fig. 1: L3) having positive refractive power (Table 1: refractive index of 
L3 = 12.175); 
a fourth lens (Fig. 1: L4) having refractive power (Table 1: refractive index of 
L4 = 13.714);
a fifth lens (Fig. 1: L5) having refractive power (Table 1: refractive index of
 L5 = -10.937);
 a sixth lens (Fig. 1: L6) having refractive power (Table 1: refractive index of 
L6 = 2.612); and 
a seventh lens (Fig. 1: L7) having negative refractive power (Table 1: refractive index of 
L7 = -2.057), both surfaces of the seventh lens being concave (para [0100]: “a seventh lens L7 in which the object-side surface and image-side surface are both concave”), and an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 1: the image surface of L7 has plurality of inflection points), wherein the first to seventh lenses (Fig. 1: L1 to L7) are disposed in sequential order from the object side toward the image side (see Fig. 1).
Regarding claim 17, Fukaya teaches the lens module of claim 15, wherein at least one or more inflection points are formed on at least one of object-side and image-side surfaces of the sixth lens (as shown in Fig. 1: the object-side and image-side surface of L6 has plurality of inflection points).
Regarding claim 18, Fukaya teaches the lens module of claim 15, wherein at least one or more turning points are formed on at least one of object-side and image-side surfaces of the seventh lens (as shown in Fig. 1: the object-side and image-side surface of L7 has plurality of turning points i.e., the points that changes from the concave to convex surface).
Regarding claim 19, Fukaya teaches the lens module of claim 15, wherein the lens module satisfies the following Conditional Expression: 1.0 < f12/f < 2.0
Table 1: f = 4.06 (under Numerical Example 1 in mm), and f12 = 6.334 (under Lens Group Data)
Thus, f12/f = 6.334/4.06 = 1.56, thus claimed range satisfied. 
where f12 is a synthetic focal length of the first and second lenses, and f is an overall focal length of an optical system including the first to seventh lenses.
Regarding claim 20, Fukaya teaches the lens module of claim 15, wherein the lens module satisfies the following Conditional Expression: TTL/f < 1.40
Table 1 (Numerical Example 1 in mm): TTL = 5.151 and f = 4.06
TTL/f = 5.151/4.06 = 1.268, thus claimed range satisfied. 
where TTL is a distance from an object-side surface of the first lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.
Claim(s) 1, 3, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2014/0009843 (Embodiment 1).
Regarding claim 1, Tsai teaches a lens module (Fig. 1) comprising: 
a first lens (Fig. 1: 110) having positive refractive power (Table 1: refractive index of 
110 = 7.09);
 a second lens (Fig. 1: 120) having refractive power (Table 1: refractive index of 
120 = -18.39);  
a third lens (Fig. 1: 130) having positive refractive power (Table 1: refractive index of 
130 = 18.55); 
a fourth lens (Fig. 1: 140) having refractive power (Table 1: refractive index of 
140 = 8.83); 
a fifth lens (Fig. 1: 150) having refractive power (Table 1: refractive index of
 150 = -5.23); 
a sixth lens (Fig. 1: 160) having positive refractive power (Table 1: refractive index of 
160 = 1.92); and 
a seventh lens (Fig. 1: 170) having negative refractive power (Table 1: refractive index of 
170 = -1.93), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 1: the image surface of 170 i.e., 172 has plurality of inflection points), 
wherein the first to seventh lenses (Fig. 1: 110 to 170) are disposed in sequential order from the object side toward the image side (see Fig. 1).
Regarding claim 3, Tsai teaches the lens module of claim 1, wherein an object-side surface of the first lens is convex, and an image-side surface of the first lens is concave (para [0077]: “The first lens element 110 with positive refractive power has a convex object-side surface 111 and a concave image-side surface 112”).
Regarding claim 15, Tsai teaches a lens module (Fig. 1) comprising: 
a first lens (Fig. 1: 110) having positive refractive power (Table 1: refractive index of 
110 = 7.09); 
a second lens (Fig. 1: 120) having refractive power (Table 1: refractive index of 
120 = -18.39); 
a third lens (Fig. 1: 130) having positive refractive power (Table 1: refractive index of 
130 = 18.55); 
a fourth lens (Fig. 1: 140) having refractive power (Table 1: refractive index of 
140 = 8.83);
a fifth lens (Fig. 1: 150) having refractive power (Table 1: refractive index of
 150 = -5.23);
 a sixth lens (Fig. 1: 160) having refractive power (Table 1: refractive index of 
160 = 1.92); and 
a seventh lens (Fig. 1: 170) having negative refractive power (Table 1: refractive index of 
170 = -1.93), both surfaces of the seventh lens being concave (para [0083]: “The seventh lens element 170 with negative refractive power has a concave object-side surface 171 and a concave image-side surface 172”), and an image-side surface of the seventh lens having one or more inflection points (para [0083]: “Furthermore, the image-side surface 172 of the seventh lens element 170 includes at least one inflection point.”), wherein the first to seventh lenses (Fig. 1: 110 to 170) are disposed in sequential order from the object side toward the image side (see Fig. 1).
Regarding claim 16, Tsai teaches the lens module of claim 15, wherein an object-side surface of the first lens is convex, and an image-side surface of the first lens is concave (para [0077]: “he first lens element 110 with positive refractive power has a convex object-side surface 111 and a concave image-side surface 112”),
 wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (para [0078]: “The second lens element 120 with negative refractive power has a convex object-side surface 121 and a concave image-side surface 122”), and wherein the object-side surface of the third lens is convex (para [0079]: “The third lens element 130 with positive refractive power has a convex object-side surface 131”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872